PER CURIAM.
This appeal is from a final judgment wherein the trial judge sitting without a jury found that the plaintiff below, Ba-keff, had been defrauded by the defendant. The final judgment set aside a release executed by the plaintiff because it was procured through fraud and entered a money judgment for the amount found to be due the plaintiff from the defendant.
The case was submitted for determination by the trial judge in accordance with *278a stipulation between the parties under which they submitted various depositions and exhibits to him without the necessity of an actual trial.
On appeal the main thrust of the appellants is directed to the sufficiency of the evidence. Examination of the record and briefs on appeal reveals that there is sufficient, competent evidence to support the findings and conclusions of the trial court judge.
The final judgment herein appealed be and the same is, therefore,
Affirmed.